ALD-091                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2396
                                       ___________

                                      RYAN DEAN,
                                            Appellant

                                             v.

    ROBERT FLANNIGAN; DARREN BARREIRO; GREENBAUM, ROWE, SMITH &
         DAVIS, LLP; CHRISTOPHER D. ADAMS; CHARLES VACCARO
                  ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2-19-cv-18255)
                      District Judge: Honorable Madeline C. Arleo
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2) or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 24, 2022

             Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                             (Opinion filed March 11, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se Appellant Ryan Dean appeals from the District Court’s denial of his

“Motion for Vacatur” and related motions. For the following reasons, we will summarily

affirm. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       In September 2019, Dean filed a complaint in the District Court of New Jersey

alleging that the Defendants – attorneys and a law firm – suborned perjury and fabricated

evidence while representing Lisa Bissell in state court proceedings under the Prevention

of Domestic Violence Act (PDVA), N.J.S.A. § 2C:25-17.1 After Dean amended his

complaint, the District Court dismissed it by order entered October 2, 2020. See ECF

No. 21. On October 28, 2020, Dean filed a motion for relief from the dismissal order

pursuant to Rule 60(b)(3) and (d)(3), and a motion to obtain a transcript of the state court

TRO proceeding. By order entered May 28, 2021, the District Court denied the motions.

See ECF No. 38. Subsequently, in an order entered June 23, 2021, the District Court

denied Dean’s letter-motion to stay the proceeding while he investigated “new evidence.”

See ECF No. 39. Finally, by order entered July 14, 2021, the District Court denied



1
  In the PDVA proceedings, Bissell alleged that Dean had sexually assaulted her. She
obtained a Temporary Restraining Order (TRO) against him, but the New Jersey Superior
Court subsequently denied a Final Restraining Order (FRO) and the TRO was dismissed.
In February 2019, Bissell filed a complaint in New Jersey Superior Court against Dean,
his business partner, Kevin Klassen, and their hedge fund and management company,
Saga Global Capital Management, LLC. (“the SAGA suit”), alleging various
employment discrimination and retaliation claims, as well as claims against Dean for
civil assault and intentional infliction of emotional distress. In June 2020, Dean filed a
notice of removal of Bissell’s civil action from state court to the District Court of New
Jersey. See D.N.J. Civ. No. 2-20-cv-07393 (“removal proceeding”). In an order entered
December 7, 2020, the District court granted Bissell’s motion to remand the matter to the
New Jersey Superior Court.

                                             2
Dean’s motion to consolidate the case with the removal proceeding and with another case

of his filed at D.N.J. Civ. No. 2:21-cv-07393.2 See ECF No. 44.

       Dean filed a notice of appeal on July 23, 2021, seeking review of the October 20,

2020 dismissal order and the District Court’s May 28, June 23, and July 14, 2021 orders.

We have jurisdiction to review only the latter two orders.

       Generally, a notice of appeal in a civil case must be filed within 30 days after

entry of the judgment or order appealed. See Fed. R. App. P. 4(a)(1)(A). Dean’s Rule 60

motion was filed within 28 days of the dismissal order and therefore tolled the time to

appeal that order pending its disposition. See Fed. R. App. P. 4(a)(4)(A)(vi). But the

time to appeal commenced on May 28, 2021, when the Rule 60 motion was denied. See

Fed R. App. P. 4(a)(4)(A) (providing that the time for appeal runs from entry of order

disposing Rule 4(a)(4) tolling motion). The notice of appeal was filed more than 30 days

later, but within 30 days of the June 23 and July 14 orders. Accordingly, our review is

limited to those two orders.

       The District Court properly denied Dean’s letter-motion to stay the proceeding.

As the District Court noted, a day after the letter-motion was filed, it denied the motion to

vacate the dismissal order; the case was closed, and the letter-motion failed to provide

any basis to reopen and stay the proceeding.3 For those reasons, and because the removal



2
  The motion to consolidate, which was included within a “Motion to Vacatur the
Remand Proceeding,” was filed in all three proceedings.
3
  The letter-motion requested more time to “investigate” facts about Bissell, her ex-
husband, and her attorneys in the SAGA suit (all non-defendants in this case), who Dean
believed were conspiring to defraud him. See ECF No. 37.
                                             3
proceeding had been remanded to state court, the District Court did not err in denying the

motion to consolidate the proceedings.

       Because this appeal fails to present a substantial question, we will summarily

affirm the District Court’s June 23 and July 14, 2021 orders. See 3d Cir. L.A.R. 27.4; 3d

Cir. I.O.P. 10.




                                            4